1
2
3
                                                                            O
4
5
6                          UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8
9    FREDDIE GEORGE GARCIA,                        Case No. 5:17-cv-02025-R-KES
10                 Petitioner,
11          v.                                  ORDER ACCEPTING REPORT AND
12   W.L. MONTGOMERY, Warden                    RECOMMENDATION OF UNITED
13                 Respondent.                    STATES MAGISTRATE JUDGE
14
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
17   other records on file herein, and the Report and Recommendation of the United
18   States Magistrate Judge (Dkt. 24). No objections to the Report and
19   Recommendation were filed, and the deadline for filing such objections has passed
20   (Dkt. 23). The Court accepts the report, findings, and recommendations of the
21   Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
23   Petition with prejudice.
24
25   DATED: August 22, 2019
26                                         ____________________________________
                                           R. GARY KLAUSNER
27                                         UNITED STATES DISTRICT JUDGE
28
